DETAILED ACTION
	This is the first office action for US Application17/397,917 for a Lighted Cup Holder for Seating Arrangements. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 8-25 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest a chair or seat cupholder apparatus with a cup holder body that has a flange at a top end of the body, and the flange having one control switch operatively connected to a light source, and one control switch operatively connected to a component of the chair for control thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5037162 to Ransom
The above prior art discloses a cupholder apparatus
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632